                                                                                       n    L            n\


                                                                                       MAR 2 0 2Ulb
                                                                                                        Iky
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA                       CLERK, U.S. DISTRICT COURT
                                                                                        RICHMOND, VA
                               RICHMOND DIVISION



UNITED STATES OF AMERICA



V.                                                   CRIMINAL CASE NO.3:18-CR-00117



ISIDORO GONZALEZ-FERRETIZ,
                       Defendant.



                                             ORDER


       This matter is before the Court for consideration of a report and recommendation by the

Magistrate Judge regarding the Magistrate Judge's acceptance ofthe Defendant's plea of guilty

to the specified charge in the pending matter pmsuant to a Fed. R. Grim. P. 11 proceeding

conducted by the Magistrate Judge with the consent ofthe Defendant and counsel. It appearing

that the Magistrate Judge made full inquiry and findings pursuant to Rule 11; that the Defendant

was given notice ofthe right to file specific objections to the report and recommendation that has

been submitted as a result ofthe proceeding; and it further appearingithat no objection has been

asserted within the prescribed time period, it is hereby

       ORDERED that the report and recommendation ofthe Magistrate Judge is ADOPTED

and the Defendant is found guilty of Count ONE(1)ofthe Indictment.



                                                                       /s/
                                                      Robert E.Payne
                                                      Senior United States District Judge
Date: March 11.^2019
Richmond, Virginia
